Citation Nr: 1224020	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran appealed to the Board for a higher initial evaluation.  In March 2011, the Board denied the claim.  Thereafter, in February 2012, the United States Court of Appeals (hereinafter Court) vacated the Board's March 2011 decision and adopted a joint motion for remand. 

The Board notes that in an April 2012 statement the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See also August 2008 statement.  The Board notes that the Veteran was issued a statement of the case on this issue in August 2008, but in a later August 2008 statement he indicated he wanted the decision on this issue deferred.  It appears from the April 2012 statement that the Veteran wishes his claim for a TDIU to be reopened.  As this issue has never been adjudicated by the RO, it is REFERRED to the RO for proper adjudication.


FINDING OF FACT

The Veteran's PTSD is manifested by: sleep disturbances, an exaggerated startle response, avoidance of things associated with war, feelings of hypervigilance, and intrusive thoughts from the war.


CONCLUSION OF LAW

The criteria for a rating excess of 30 percent for PTSD have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008), the Court of Appeals for Veterans Claims (CAVC or "the Court") held that, with respect to increased rating claims, section 5103(a) notice requires, at a minimum, that the Secretary notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in the severity of the disability and the effect the worsening has on the Veteran's employment and daily life.  Notice may also need to include the specific Diagnostic Code under which the Veteran is rated if entitlement to a higher disability rating would not be satisfied by the Veteran demonstrating a noticeable worsening or increase in severity of the disability.

This decision was recently vacated by the Federal Circuit in Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit held that notice need not be veteran specific, provide alternative diagnostic codes or ask the Veteran to submit evidence indicative of daily life impairment.

To the extent the Federal Circuit opinion still requires additional duty-to-notify requirements for increased rating claims; such requirements are inapplicable to initial rating claims.  That is, for initial rating claims, where, as is the case for the here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet.  App. at 490-491; Dunlap v. Nicholson, 21 Vet.  App. 112 (2007).  In line with the above reasoning, Vazquez-Flores v. Peake (dealing with providing additional notice in cases of increased ratings) does not apply to initial rating and effective date claims because VA's VCAA notice obligation was satisfied when the RO granted the Veteran's claim for service connection.  22 Vet. App. 37 (2007).

Regardless of the limited notification requirements, the RO sent letters to the Veteran in December 2005 and March 2006.  The December 2005 letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in August 2006 and August 2010 for his PTSD claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran has challenged the initial disability rating assigned to service-connected PTSD by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Under this Diagnostic Code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an evaluation in excess of 30 percent for his PTSD at any point during the appeal period.  See Fenderson, supra.  The August 2006 and August 2010 VA examinations and VA treatment records indicate that the Veteran suffers from sleep disturbances, an exaggerated startle response, avoidance of things associated with war, feelings of hypervigilance, and intrusive thoughts from the war.  See e.g., December 2005 VA treatment record.

Both VA examiners noted that the Veteran's affect was euthymic, or normal.  They also noted that the Veteran's speech was normal, or unremarkable.  A June 2006 VA treatment record reported that the Veteran's judgment was good.  The VA examiners also noted that the Veteran's thought process was unremarkable with no thought disorder.  Neither the August 2006 or August 2010 examiner nor the VA treatment records indicated that the Veteran was unable to perform his activities of daily living, or that he neglected his personal appearance or hygiene.

The Veteran reported various sleep disturbances and although in a June 2006 VA treatment record the Veteran reported he no longer needed sleep medication because he was sleeping fine, at his August 2010 VA examination he reported he had trouble falling or staying asleep.  At his August 2006 VA examination the Veteran reported that he suffered from nightmares approximately 2 times a month.

The August 2006 VA examiner found that the Veteran's memory was intact.  The August 2010 VA examiner noted that there was a mild impairment with the Veteran's recent memory in that he had some difficulty in retaining new information, but that his remote memory was normal.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 50 percent evaluation or higher.  The Veteran does not have the symptoms ordinarily associated with a greater social and occupational impairment.

The Board notes that the August 2010 VA examiner reported that the Veteran was depressed, although still stating that he had a euthymic mood.  There is no evidence of a more severe depression which could warrant a higher rating.  Also in a December 2007 and February 2008 depression screen, the results were negative for depression because the Veteran reported that he had not felt down, depressed, or hopeless in the previous 2 weeks.  The August 2010 VA examiner did not report that the Veteran's depression was affecting his ability to function independently, appropriately, and effectively, as is required for a higher rating.  

The Board also notes that the August 2010 VA examiner reported the Veteran had mild social anxiety with regard to going to unfamiliar places.  However, the Veteran did not report, and the examiner did not find, that the Veteran suffered from any panic attacks.  The August 2006 VA examiner also found that the Veteran did not suffer from panic attacks.  Anxiety is taken into account in the 30 percent rating.  

As discussed above, the Veteran was noted to suffer from some minor memory loss in the August 2010 VA examination.  Although memory loss can warrant a higher evaluation, it has never been reported that the Veteran suffers from impairment in his short and long term memory, or that his memory loss is so severe that he suffers from memory loss for names of his close relatives, his occupation, or his own name.  Also at the August 2006 VA examination the Veteran reported that although he used to have problems controlling his anger, he no longer did.  This was reiterated by the August 2010 VA examiner who noted that the Veteran had good impulse control.  Moreover, as noted below, the Board looks to the entire symptomatology when determining an evaluation.

With regard to maintaining effective work and social relationships, the Veteran has indicated that he does have some decreased interest in activities and that he does not do very many leisure activities.  See e.g., December 2005 VA treatment record and August 2006 VA examination.  However, the Veteran has also reported that he has friends and family that he does things with.  At the August 2006 VA examination, when the Veteran was still in a nursing home, he reported that he had friends come visit and his family visited him often and took him out.  Furthermore, at the August 2010 VA examination the Veteran said he was housebound due to his wheelchair and cerebral ataxia, and he would like to get out more often, but that he did see his siblings once a week, including a weekly visit to church, and he saw his friends occasionally.  It was noted that he had mild symptoms which impacted his social functioning primarily through occasional withdrawal.  However, it was also noted he enjoyed good connections with his family and his social limitation was primarily due to his physical confinement in his wheelchair.  See August 2010 VA examination report.  The Board acknowledges that difficulty with maintaining effective social relationships is often contemplated by higher ratings.  However, the Board does not rely on a single symptom when reviewing the Veteran's current evaluation; instead it takes the Veteran's entire symptomatology into account.

At a June 2006 mental health appointment the Veteran reported no suicidal or homicidal ideations.  The Board notes that at the August 2006 VA examination, the Veteran indicated that he had occasional suicidal thoughts, but that he had no plan or intent, and no thoughts currently.  Furthermore, in the August 2010 VA examination the Veteran reported that he had no suicidal ideations.  Again, while the Veteran reported that he had no suicidal thoughts currently, as of the August 2006 and 2010 VA examinations, the Board acknowledges that he apparently had suicidal thoughts at some point during the appeal period. As pointed out by the Joint Motion for Remand, suicidal ideation is a factor for consideration in the rating criteria for a 70 percent rating.  However, as discussed, this symptom is far from predominant but appears to be no more than occasional in frequency.  In any event, suicidal ideation is but one factor among  many for consideration in the assignment of  the proper rating. While duly noted, this symptom is not dispositive of the increased rating matter.  

Furthermore, neither examiner, nor any VA treatment record found that the Veteran suffered from delusions or hallucinations.  The VA examiners and VA treatment records also did not note any disorientation to time or place, or gross impairment in the Veteran's thought process or communication.  Finally, the VA examiners and the VA treatment records did not report that the Veteran was in danger of hurting others, or that he had obsessional rituals which interfered with his routine activities.

The Board also acknowledges that the Veteran suffers from symptoms not covered under Diagnostic Code 9400.  For instance, the Veteran has reported feelings of numbness or detachment from others, activities, or his surroundings and avoids talking about the war.  See e.g., December 2005 and February 2008 VA treatment records.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Thus, although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.  In this regard, the Board notes that the Veteran reported at his August 2006 VA examination that he occasionally had suicidal ideations, but none currently.  There was also mild memory loss and mild social impairment noted at the August 2010 VA examination.  However, as discussed above, these symptoms have been taken into account when determining an appropriate rating for the Veteran's PTSD.  There is no evidence that these symptoms are severe enough, even when viewed collectively, to warrant an evaluation in excess of 30 percent.  The Board reviews the Veteran's symptomatology, his VA treatment records and examination reports and statements when determining which rating to assign.

Also of record are the Veteran's GAF scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

The August 2006 VA examiner assessed the Veteran with a GAF score of 45 and the August 2010 VA examiner assessed the Veteran with a GAF score of 68.  VA treatment records also gave the Veteran GAF scores between 50 and 60.  See e.g., December 2005, February 2006, and June 2006 VA treatment records.  GAF scores ranging between 41 and 50 indicate some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.

The Board acknowledges that the Veteran's December 2005 and February 2006 VA treatment records and August 2006 VA examiner assigned the Veteran lower GAF scores than his most current VA examination in August 2010 and a June 2006 VA treatment record.  The December 2005 and February 2006 VA treatment records assigned the same GAF score of 50 for the Veteran.  At the December 2005 VA appointment he reported occasional nightmares, no frequent contact with his children, hypervigilance, and decreased interest in activities.  At his February 2006 appointment the psychiatrist noted the Veteran complained of the same symptoms as at the December 2005 appointment.  The December 2005 social worker and February 2006 psychiatrist did not indicate whether they had taken the Veteran's non-service-connected disabilities into account.  In reviewing the records, the Board notes that the August 2006 VA examiner assigned a GAF score of 45 due in part to the Veteran's PTSD, but also in part to his multiple physical problems which caused him to be wheelchair bound.  The examiner explicitly stated that the GAF of 45 was "given based on the information the Veteran is having multiple physical problems because of which he is wheelchair bound and having symptoms of PTSD."  As such, the Board observes that the lowest GAF score which was assigned took into account non-service-connected disabilities which have caused the Veteran do be wheelchair bound.

As noted above, the Veteran has a range of GAF scores from 45, which includes non-service-connected disabilities, to 68.  Notably, the GAF of 68 was recorded at the most recent VA examination.  Although these scores represent a range of PTSD symptomatology, the GAF score will not be relied upon as the sole basis for an increased disability rating.  As has been discussed, the Board does not look to a single factor when determining an appropriate rating.  Instead, the Board considers the entire claims file, including the VA examinations, VA treatment records, Veteran's statements, and symptomatology.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent rating.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his PTSD warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent rating at any point in the appeal period.  There is no evidence which would warrant a staged rating during the appeal period either, as discussed above the Veteran does not meet the criteria for a 50 percent rating.  See Fenderson, supra.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his PTSD.  Additionally, there is not shown to be evidence of marked interference with employment due to his PTSD.  To the contrary, at the August 2010 VA examination, the Veteran indicated that he retired because he suffers from balance and motor problems due to his cerebellar ataxia.

The Veteran has indicated that his PTSD causes sleep disturbances, an exaggerated startle response, avoidance of things associated with war, feelings of hypervigilance, and intrusive thoughts from the war.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


